Citation Nr: 0733059	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a skin disability 
(including basal cell carcinoma, vitiligo and skin burns), 
including on the basis of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and R.P.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Fort Harrison, Montana, which, in pertinent part, 
denied service connection for skin burns, vitiligo and basal 
cell carcinoma, to include as the result of ionizing 
radiation exposure.  

The veteran testified before the undersigned at a May 2006 
hearing at the RO and before a Decision Review Officer in 
March 2005.  Transcripts have been associated with the file.

The Board remanded this claim in January 2007.  It returns 
now for appellate consideration.

In October 2007, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran has no confirmed exposure to ionizing 
radiation during service in Japan from November to December 
1945.

2.  The veteran does not have a current disability of skin 
burns or their residuals.

3.  Vitiligo is not a radiogenic disease and is not related 
to any aspect in service, including alleged in-service 
exposure to ionizing radiation from the atomic bomb 
detonation over Nagasaki, Japan during World War II.

4.  Basal cell carcinoma was not manifested during service 
and is not shown to be related to any aspect in service, 
including alleged in-service exposure to ionizing radiation 
from the atomic bomb detonation over Nagasaki, Japan during 
World War II.


CONCLUSION OF LAW

Vitiligo, skin burns and basal cell carcinoma of the skin 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  A February 
2004 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in February 2004, 
he was provided over a year to respond with additional 
argument and evidence, was provided a March 2005 hearing 
before the RO and the claim was readjudicated and a statement 
of the case (SOC) was provided to the veteran in April 2005.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Any 
error in providing notice of the Quartuccio and Pelegrini II 
notice elements is harmless.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his May 2007 condition can be directly 
attributed to service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has skin burns, vitiligo and 
basal cell carcinoma as a result of ionizing radiation 
exposure from an active duty assignment that sent him to 
Nagasaki, Japan in November or December 1945.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 
(Fed. Cir. 1997).  The Board will address each of these three 
methods in the adjudication that follows.

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran." 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  However, the 
condition claimed by the veteran is not listed under 38 
C.F.R. § 3.309(d)(3). Therefore, these presumptive provisions 
are not applicable in the instant case.

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  This includes the request 
of dose data from the Department of Defense.  See 38 C.F.R. 
§ 3.311(a)(2)(ii).  The dose data is then forwarded to the 
Under Secretary for Benefits for consideration.  See 
38 C.F.R. § 3.311(c)(1).

The veteran has claimed skin burns, vitiligo and basal cell 
carcinoma of the skin as a result of ionizing radiation 
exposure.  The Board notes that skin burns and vitiligo are 
not radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2).  The 
veteran has submitted no scientific evidence to show that 
they are.  The Board concludes that the presumptive service 
connection provisions of 38 C.F.R. § 3.311 are inapplicable 
to those claims.  The basal cell carcinoma claim is a skin 
cancer claim, which is listed as a radiogenic disease.  See 
id.  

The veteran's claim should have been forwarded to the 
Department of Defense for dose data, but was not.  See 
38 C.F.R. § 3.311(a)(2)(ii).  The Board concludes that this 
error was not prejudicial.  

The RO undertook development of this claim and made multiple 
efforts to confirm the veteran's radiation exposure.  The 
veteran's service medical records are unavailable as they 
were destroyed in a fire that occurred at the National 
Personnel Records Center (NPRC).  Inasmuch as the veteran was 
not at fault for the loss of these records, VA is under 
heightened obligation to assist the veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  

The veteran has indicated, in several statements, that he was 
principally stationed with the Headquarters Co., 3rd 
Battalion, 35th Infantry of the 25th Division, in Nagoya, 
Japan during the early period of the post-war occupation.  He 
claims that he was sent to Nagasaki on a temporary assignment 
in November and December 1945.  He has indicated that he 
boarded a flatbed rail car and was transported to a city he 
tentatively identified as Myseroo (the spelling is uncertain) 
and from there was transported by rail car again to Nagasaki 
in December 1945.  He claims to have spent around two weeks 
at the city before presumably returning to his unit.

The RO directed its initial inquires to the NPRC.  The RO 
requested the veteran's service personnel records, any 
radiation risk activity related documents, like a DD 1141, 
and a reconstruction of the veteran's medical records.  In an 
October 2002 response, the National Personnel Records Center 
indicated that the service personnel records were also 
destroyed, that there were no radiation risk activity records 
and the veteran's records, medical and personnel, could not 
be reconstructed.  The RO then obtained the veteran's unit 
number and requested that the unit records from November and 
December 1945 be searched for any mention of duty assignments 
to Nagasaki, Japan.  The NPRC responded after the search that 
the unit records made no mention of Nagasaki.  

The RO then turned to the National Archives and Records 
Administration.  Following a search of its records, the 
National Archives returned several documents confirming that 
the veteran's unit had been in Nagoya, but nothing that shows 
that the veteran, or any unit member, was dispatched to 
Nagasaki in November and December 1945.  

The RO incorporated printouts of a map of Japan into the 
record.  The map shows that Nagoya and Nagasaki are several 
hundred miles apart and on different islands.  

Finally, the RO also obtained a printout from the public 
website of the Defense Threat Reduction Agency (DTRA).  The 
Board notes that the DTRA is the agency that provides dose 
data in cases falling under the provisions of 38 C.F.R. 
§ 3.311.  This printout contains a summary of the U.S. 
military activities in and around Nagasaki and Hiroshima, 
Japan in the months following the use of nuclear weapons.  
The printout identifies several units principally involved in 
activities at those locations; the veteran's unit is not 
among them.  The printout discusses radiation dose 
reconstructions that DTRA produces and the data on which the 
agency relies to produce them.  Specifically, the DTRA relies 
on residual radiation measurements, taken in and around the 
affected areas in 1945 and 1946, extensive review and 
analysis of radioactive activity in the following decades and 
the documented arrival and departure dates of each military 
unit which operated in the vicinity of Hiroshima and 
Nagasaki.  

The Board finds that further development is not necessary to 
the resolution of this case.  A dose estimate would require 
military unit records showing the arrival and departure of 
the unit in Nagasaki; based on the RO's comprehensive search, 
however, there are no records showing that the veteran's unit 
ever went near Nagasaki during the period he claimed.  While 
the veteran's service medical records and service personnel 
records are unavailable, unavailability does not contradict 
the unit records.  Without some sort of records to describe 
the veteran's presence in the city, a request for a dose 
reconstruction can return only a finding of no exposure.  The 
evidence does not show that the veteran has radiation 
activity; therefore, the requirements of 38 C.F.R. 
§ 3.311(b)(1) are not met and forwarding the file to the 
Under Secretary for Benefits is futile.  In light of the 
foregoing, the Board finds that the veteran had no exposure 
to ionizing radiation in service.  The Board concludes that 
the presumptive service connection provisions for ionizing 
radiation are not applicable in this case.  See 38 C.F.R. 
§ 3.311.

Even if the disease in question is not listed in 38 C.F.R. § 
3.309 or is not a radiogenic disease under § 3.311, the 
veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran claims essentially three conditions as the result 
of service, skin burns, vitiligo and basal cell carcinoma.  
The veteran underwent a May 2007 VA examination to determine 
the nature and etiology of his skin disorders.  The veteran 
did not have skin burns at that time.  In fact there are no 
medical records to show that he has burns or burn scars of 
any kind at this time.  The veteran was found to have 
vitiligo of the cheeks and chin, neck, upper anterior chest 
and the dorsum of both hands.  His skin was dry, but intact.  
Finally, private medical notes indicate that the veteran had 
basal cell skin cancer of the tip of his nose, with a 5mm 
excision scar.  After a review of medical literature and the 
veteran's history, the examiner concluded that the vitiligo 
was less likely than not related to ionizing radiation 
exposure.  The examiner also concluded that the veteran's 
skin cancer was the result of prolonged sun exposure from a 
lifetime of working outdoors.  

A November 2002 VA treatment record states that the veteran 
had radiation burns in Nagasaki, resulting in depigmentation 
of his skin.  The Board notes, however, that this is based 
solely on the veteran's self-reported history.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Further, the diagnosis and etiology provided by the November 
2002 examiner is directly contradicted by other evidence, 
which the Board finds more significant and probative to 
include the May 2007 VA compensation examination report, 
discussed above.  Again, the May 2007 VA compensation 
examination did not note a diagnosis of burns, radiation 
burns, or residuals thereof. 

The Board finds that the veteran does not have a current 
disability of skin burns.  The sole competent medical opinion 
of record regarding his skin cancer concluded that it was the 
result of sun exposure.  The veteran contends otherwise, but 
his opinion is not enough to overcome the weight of the 
medical examiner.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (The veteran was not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he did not have the requisite 
medical knowledge or training).  To the extent that the 
veteran is claiming skin burns and basal cell skin cancer, 
the claim is denied.  See Hickman, supra.  

In weighing the evidence regarding vitiligo, the Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

At the veteran's hearing before the undersigned, he testified 
that he began losing pigmentation in his skin before he was 
discharged.  When asked to identify the affected parts of the 
body, he said "all of it."  He also indicated that he lost 
pigment on his lower body.  The Board notes that this is 
inconsistent with the current findings as reported in the May 
2007 VA examination report.  This inconsistency also weighs 
against continuity of symptomatology.  Vitiligo is defined as 
"a chronic anomaly of the skin, usually progressive...and the 
etiology is thought to be an autoimmune mechanism."  
Dorland's Illustrated Medical Dictionary 2052 (30th ed. 
2003).  Symptoms that flare up in relationship to alleged 
radiation exposure and shift from the lower body to the upper 
body are not consistent with the accepted definition of the 
disorder from which the veteran currently suffers.  The Board 
finds that the opinion of the May 2007 examiner outweighs the 
veteran's reported symptoms.  The Board therefore finds that 
the veteran's current vitiligo is not related to service or 
any event, to include exposure to ionizing radiation that 
occurred therein.  The claim must fail.  See Hickman, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a skin disability 
(including basal cell carcinoma, vitiligo and skin burns), 
including on the basis of exposure to ionizing radiation, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


